Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 1 of 34         PageID #: 944




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII



   SANDRA L. DEMORUELLE,                       CIVIL NO. 19-00269 JAO-RT
                      Plaintiff,               ORDER DENYING PLAINTIFF’S
                                               MOTION FOR SUMMARY
         vs.                                   JUDGMENT AND GRANTING IN
   WILLIAM KUCHARSKI, et al.                   PART AND DENYING IN PART
                                               DEFENDANTS’ MOTION FOR
                      Defendants.              SUMMARY JUDGMENT




        ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY
      JUDGMENT AND GRANTING IN PART AND DENYING IN PART
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

        Plaintiff Sandra L. Demoruelle (“Plaintiff”) contends that the construction

  and operation of the Ocean View Transfer Station and Recycling Center

  (“Recycling Center”) in Ka‘ū, Hawai‘i injures two endangered or threatened

  species—the Hawaiian hawk (“hawk”) and the Hawaiian hoary bat (“bat”)—in

  violation of the Endangered Species Act (“ESA”). Plaintiff brings suit against

  three officials connected to this county project: William Kucharski, the Director of

  the County of Hawai‘i Department of Environmental Management (“DEM”);

  Gregory Goodale, Division Chief of DEM Solid Waste Division; and Allan

  Simeon, the Deputy Director of the County of Hawai‘i Department of Public

  Works (“DPW”) (collectively, “Defendants”). Presently before the Court are the
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 2 of 34            PageID #: 945




  parties’ cross-motions for summary judgment. For the following reasons, the

  Court DENIES Plaintiff’s Motion for Summary Judgment and GRANTS IN PART

  and DENIES IN PART Defendants’ Motion for Summary Judgment.

                                 I.    BACKGROUND

  A.      Facts1

          Plaintiff resides in Ka‘ū, approximately 10 miles from the Recycling Center

  and 11 miles from Manukā State Wayside Park and Arboretum, and Manukā

  Natural Area Reserve (collectively, “Manukā”), with Manukā located less than a

  mile from the Recycling Center. See ECF No. 70-3 (“Third Demoruelle Decl.”) ¶

  8; ECF No. 70-7 (“Pl. CSF”) ¶¶ 1–2. Plaintiff has used Manukā for religious and

  recreational activities since 1983, and plans to continue these activities in the

  future. See Pl. CSF ¶ 1. She chooses to engage in these activities at Manukā

  because it is the well-known habitat of Hawaiian hoary bats and she enjoys seeing

  bats and hawks incidental to her religious, recreational, and social activities in this

  area. See, e.g., Third Demoruelle Decl. ¶¶ 17, 19. The impetus for this suit arose

  when, in April 2019, Plaintiff noticed ongoing construction at the Recycling Center

  site. See, e.g., ECF No. 70-9 at 6. But the origins of the Recycling Center

  project—now more than a decade old—are central to this dispute.



  1
      Unless otherwise indicated, the following facts are undisputed.

                                             2
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 3 of 34          PageID #: 946




        Sometime before October 2007, DEM created a Draft Environmental Impact

  Statement for Ocean View Recycling Point and Convenience Center, Ka‘ū District,

  Hawai‘i County (“DEIS”). See ECF No. 70-11 at 1. In November 2007, the

  United States Fish and Wildlife Service (“FWS”) provided comments on the DEIS

  in accordance with various federal environmental protection laws, including the

  ESA. See id. FWS’s comments noted that, based on information in the DEIS and

  in FWS’s files, including the Hawaii Biodiversity and Mapping Program and the

  Hawaii GAP Program, “[t]he federally endangered Hawaiian hawk . . . and

  Hawaiian hoary bat . . . have been observed in the project vicinity,” but the DEIS

  “does not adequately address the effects” of the project on those two protected

  species. See id. at 1–2. FWS therefore recommended as follows:

                     Construction timing was not defined in the DEIS.
               Construction timing should avoid disturbance to possible nesting
               Hawaiian hawk (March–August) and breeding and pupping for
               the Hawaiian hoary bats (April–August).

                     Lack of information on Hawaiian hoary bats does not
               equate to no impacts. Without understanding bat utilization of
               the resources at the proposed project, affects [sic] can not be
               determined. We recommend that surveys be conducted by a
               knowledgeable biologist to determine status of the bat within and
               adjacent to the proposed project footprint.

  See id. at 2. In April 2008, DEM responded to FWS by letter. See id. at 3–4. The

  DEM letter claimed that hawks did not nest in trees on the project site, but “[i]n

  order to demonstrate this” committed to conducting a pre-construction nest search


                                            3
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 4 of 34           PageID #: 947




  by a qualified ornithologist if project construction took place between March and

  August. See id. at 3. With regard to bats, the DEM letter acknowledged they

  “already know that bats are present in the general area” and so claimed a bat

  survey would be of no use, but did commit to restrict initial land clearing to

  periods outside the April to August bat pupping period. See id. at 3–4. The DEM

  represented that these mitigation efforts were reflected in the Recycling Center’s

  Final Environmental Impact Statement (“FEIS”). See id.

        Relevant here, the FEIS, published in The Environmental Notice on April

  23, 2008, provides:

               [T]he following mitigation measures will be implemented:

                       In order to prevent impacts to Hawaiian hoary bats and
               Hawaiian Hawks, DEM will restrict initial land clearing to
               periods outside the April to August pupping period for Hawaiian
               hoary bats. Additionally, DEM will arrange a pre-construction
               nest search by a qualified ornithologist using standard methods
               if the land clearing occurs within the month of March, the earliest
               month in the March to August nesting period for Hawaiian
               Hawks. If Hawaiian Hawks are present, no land clearing will be
               allowed until at least September.

  ECF No. 70-17 at 1; see also Pl. CSF ¶ 17.2 The FEIS acknowledges these


  2
    With this fact—as with most of Plaintiff’s other facts in her concise statement—
  Defendants object that an “allegation is outside the scope / focus required by LR
  56.1(c).” See ECF No. 97-1 (raising the objection for 21 out of Plaintiff’s 30
  facts). The local rule that Defendants cite addresses the page limit for a concise
  statement, and Plaintiff’s filing complies with that page limit. To the extent
                                                                        (continued . . .)

                                            4
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 5 of 34             PageID #: 948




  mitigation efforts were in response to concerns FWS expressed.3 See ECF No. 70-

  17 at 2. The FEIS explicitly recognizes that “[a] small amount of habitat for native

  birds and a bat will be removed as part of the project.” Id. The FEIS also

  acknowledges that fire hazard is a secondary biological impact that could reduce

  the quality of the habitat in the area, but that DEM would mitigate those impacts

  by constructing a fire break around the facility and providing fire-fighting

  equipment, including a water tank and fire extinguishers. See id.; see also ECF

  No. 70-31 at 3–6.

        Over ten years after the FEIS was published, in August 2018, DPW signed

  the Notice to Bidders for the Recycling Center project and then, in March 2019, a

  private construction company began work on the project pursuant to a contract

  with DEM. See Pl. CSF ¶ 18. By March 28, 2019, 24.02% of the work on the

  project had been completed. See id. At some time—it is unclear from the record

  when—the contract between DEM and the private construction company was


  (. . . continued)
  Defendants meant to cite Local Rule 56.1(b), and object that certain facts are not
  “necessary for the court to determine the issues presented in the motion,” the
  objections appear to be entirely without merit—claiming, for example, that a fact
  related to Plaintiff witnessing land clearing in April is irrelevant. See, e.g., Defs.
  CSF ¶ 22. The Court therefore disregards these ambiguous objections.
  3
    A notice announcing the status of the FEIS in The Environmental Notice,
  published by the Office of Environmental Quality Control, similarly states:
  “Impacts to wide-ranging endangered species will be avoided by scheduling
  construction at appropriate times.” ECF No. 70-31 at 9.
                                             5
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 6 of 34            PageID #: 949




  amended to incorporate some of the mitigation measures set forth in the FEIS. See

  ECF No. 70-20. Specifically, the contract was amended to provide the following

  limitation on construction: “In order to prevent impacts to Hawaiian hoary bats

  and Hawaiian Hawks, initial clearing and grubbing activities are restricted to

  outside the April to August pupping period for Hawaiian hoary bats[.]” Id. The

  amendments in the record do not mention the need to engage in a hawk nest search

  before undertaking work in March. See id. Plaintiff requested records that DEM

  conducted a pre-construction nest search by a qualified ornithologist, as promised

  in the FEIS, before undertaking land clearing in March. See Pl. CSF ¶ 20. No

  records were provided, nor have Defendants submitted evidence that any pre-

  March construction nest search was undertaken. See id. Instead, after Plaintiff

  filed this suit, Defendants hired someone to conduct a search of the site for bats

  and hawks. See id. ¶ 25.

        On April 19, 2019 Plaintiff observed construction activities, which she

  contends were violations of the FEIS mitigation measures. See id. ¶ 21; ECF No.

  70-9 at 2. And on April 27, 2019, she observed large trees piled at various

  locations around the project construction site, still with fresh green leaves. See Pl.

  CSF ¶ 22. Two days later, on April 29, 2019, FWS provided supplemental

  comments to DEM—noting that FWS was proactively communicating with DEM

  again because it had recently received correspondence from members of the public


                                            6
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 7 of 34           PageID #: 950




  about FWS’s prior recommendations for the Recycling Project. See ECF No. 99-2

  at 73. With regard to bats, FWS observed that they roost in exotic and native

  woody vegetation across all islands and leave young unattended in trees and shrubs

  when they forage. See id. at 74. FWS advised that if trees or shrubs 15 feet or

  taller are cleared during the pupping season, there is a risk that young bats could be

  harmed or killed because they are too young to fly or may not move away. See id.

  To minimize impacts to this endangered species, FWS therefore advised: “Do not

  disturb, remove, or trim woody plants greater than 15 feet tall during the bat

  birthing and pup rearing season (June 1 through September 15).”4 Id. With regard

  to hawks, the FWS noted that “[l]oud, irregular and unpredictable activities, such

  as using heavy equipment or building a structure” near nests could cause nest

  failure. Id. FWS also noted that “[h]arassment of Hawaiian hawk nesting sites can

  alter feeding and breeding patterns or result in nest or chick abandonment” and that

  nest disturbance can also increase exposure of chicks and juveniles to inclement



  4
    FWS’s initial comments listed bat breeding and pupping season as April to
  August. See ECF No. 70-11 at 2. Evidence in the record from FWS’s Recovery
  Plan for the Hawaiian Hoary Bat provides additional insight about the parameters
  of bat breeding and pupping season. See ECF No. 70-19 at 1 (noting pregnant
  female observed in April, large fetuses found in females in May and June, and
  lactating females found between late June and early August). And DER repeatedly
  identified April as the start of bat pupping season, including in the FEIS. See ECF
  No. 70-11 at 4; ECF No. 70-17 at 1–2. Neither side raises this issue, which is
  better left to the factfinder in any event.

                                            7
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 8 of 34           PageID #: 951




  weather or predators. Id. at 74–75. To avoid and minimize impacts to hawks,

  FWS recommended: a biologist familiar with the species conduct a nest search of

  the project footprint and surrounding areas before completing any work between

  March 1 and September 30 (with surveys valid only for 14 days); that no clearing

  or construction occur within 1,600 feet of any active nest during breeding season;

  and that no trimming or cutting of trees with nests be done at any time. See id. at

  75.

        The Recycling Center opened on August 17, 2019. See Pl. CSF ¶ 29; ECF

  No. 70-31 at 2. An investigation conducted on September 6, 2019 by a Fire

  Inspector with the Fire Prevention Bureau in the Hawaii Fire Department found no

  fire extinguishers on scene and no water tank installed, contrary to the stated

  mitigation measures set forth in the FEIS. See ECF No. 70-31 at 10. There is no

  evidence that FWS or the State of Hawai‘i Department of Land and Natural

  Resources Division of Forestry and Wildlife has brought any enforcement actions5

  against the project alleging (a) a taking of a bat or hawk occurred, (b) any violation

  of the ESA occurred, or (c) that Defendants failed to comply with the FEIS. See

  ECF No. 97-1 (“Defs. CSF”) ¶¶ 37–42.


  5
    To dispute this, Plaintiff cites the letter FWS sent DEM in April 2019 with
  supplemental comments, see ECF No. 99-1 (“Pl. Resp. Defs. CSF”) ¶¶ 38–39, but
  this does not dispute that FWS has not initiated a formal enforcement action as
  Defendants contend.

                                            8
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 9 of 34           PageID #: 952




         Since 1980, Plaintiff has visited Manukā “[m]aybe every other month,”

  although her visits can be more on an “ad hoc” basis. ECF No. 97-3 at 7; Pl. Resp.

  Defs. CSF ¶ 31. In general, Plaintiff estimates she sees bats once every 100 times

  she visits Manukā and hawks about once every five or six times. See Defs. CSF ¶¶

  32–33. Since Defendants began work on the Recycling Center project, Plaintiff

  has visited Manukā six to eight times. See id. ¶ 34. Even after Defendants began

  work on the project, the frequency and number of hawks she has seen at Manukā

  has remained the same. See id. ¶ 36. Since Defendants began work on the project,

  she has seen three bats—although she claims she saw these ten miles away from

  the Recycling Center. Pl. Resp. Defs. CSF ¶ 35 (citing Third Demoruelle Decl. ¶

  6).6

  B.     Procedural History

         In April 2019, after Plaintiff observed construction at the Recycling Center,

  she notified DEM it was in violation of the FEIS and requested that construction

  cease; she received no response. See Pl. CSF ¶ 21; ECF Nos. 70-9, 70-10.

  Plaintiff filed this action on May 29, 2019 under the citizen suit provision of the

  ESA, 16 U.S.C. § 1540(g)(1)(A), seeking an injunction to stop construction


  6
    Defendants contend Plaintiff testified she saw these bats in Manukā, but viewed
  in Plaintiff’s favor, the testimony they point to is unclear—and they have not asked
  the Court to disregard as a sham Plaintiff’s declaration providing further
  explanation. See Defs. CSF ¶ 35; ECF No. 97-3 at 11–12.

                                            9
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 10 of 34            PageID #:
                                    953



 activities.7 See ECF No. 1 (“Complaint”). Defendants moved to dismiss the

 Complaint, arguing that Plaintiff had not alleged Article III standing and failed to

 state a claim under the ESA. See ECF No. 43. The Court granted the motion,

 concluding Plaintiff had not pled sufficient facts to demonstrate injury in fact. See

 ECF No. 63. Plaintiff filed an Amended Complaint that again alleged Defendants

 were violating the ESA, along with the Administrative Procedure Act (“APA”) and

 sought injunctive and declaratory relief. See ECF No. 67. Defendants filed an

 Answer. See ECF No. 68. The parties then filed cross-motions for summary

 judgment. See ECF Nos. 70, 97.

                            II.    LEGAL STANDARD

        “A party may move for summary judgment, identifying each claim or

 defense—or the part of each claim or defense—on which summary judgment is

 sought. The court shall grant summary judgment if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” Fed. R. Civ. P. 56(a). “This burden is not a light one.” In re

 Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). When the moving

 party bears the burden of proof at trial, she must come forward with evidence that

 would entitle her to a directed verdict if the evidence went uncontroverted at trial,


 7
   The initial Complaint named David Bernhardt, Secretary of the Department of
 the Interior; however, Plaintiff dismissed him from this action on June 13, 2019.
 See ECF No. 21.
                                           10
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 11 of 34             PageID #:
                                    954



 and must establish the absence of a genuine issue of fact on each issue material to

 her case. See Miller v. Glenn Miller Prods., Inc., 454 F.3d 975, 987 (9th Cir.

 2006). In contrast, when the non-moving party bears the burden of proof, the

 moving party can meet its burden by pointing out the absence of evidence from the

 non-moving party. See id. But the moving party need not disprove the opposing

 party’s case. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Rather, if

 the moving party satisfies this burden, the party opposing the motion must set forth

 specific facts, through affidavits or admissible discovery materials, showing that

 there exists a genuine issue for trial. See id. at 323–24; Fed. R. Civ. P. 56(c)(1).

       “[A] district court is not entitled to weigh the evidence and resolve disputed

 underlying factual issues.” Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1161

 (9th Cir. 1992) (citation omitted). Rather, “the inferences to be drawn from the

 underlying facts must be viewed in the light most favorable to the party opposing

 the motion.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

 574, 587–88 (1986) (citation and ellipsis omitted).

                                 III.   DISCUSSION

 A.    Hawaiian Hawk

       “Congress enacted the Endangered Species Act in 1973 in response to

 growing public concern about extinctions of various species of fish, wildlife, and

 plants caused by economic growth and development untempered by adequate


                                           11
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 12 of 34           PageID #:
                                    955



 concern and conservation.” Forest Conservation Council v. Rosboro Lumber Co.,

 50 F.3d 781, 783 (9th Cir. 1995). Section 9 of the ESA prohibits the “take” of an

 animal that is listed as an endangered or threatened species. See 16 U.S.C. §§

 1538(a)(1)(B), 1533(d). A species is endangered or threatened and protected by

 the ESA if it is listed by the Secretary of FWS pursuant to 16 U.S.C. § 1533.

 Although the Hawaiian hawk,8 was listed on the Federal List of Endangered and

 Threatened Wildlife when Plaintiff commenced this suit, FWS issued a Final Rule

 in January 2020 removing the hawk from that list effective February 3, 2020. See

 Endangered and Threatened Wildlife and Plants; Removing the Hawaiian Hawk

 From the Federal List of Endangered and Threatened Wildlife, 85 Fed. Reg. 164–

 89 (Jan. 2, 2020). Because neither party addressed this development, the Court

 requested supplemental briefing on how this delisting impacted Plaintiff’s claims.

 See ECF No. 104.

       The Court concludes that, “[b]ecause the [Hawaiian hawk] has been delisted,

 no present controversy can remain” with regard to Plaintiff’s claims based on this

 species. Ctr. for Biological Diversity v. Marina Point Dev. Co., 566 F.3d 794,

 804–05 (9th Cir. 2009). In Marine Point, the Ninth Circuit observed that “[t]he

 ESA allows a citizen suit for the purpose of obtaining injunctive relief only.” Id. at



 8
   The parties do not refer to the hawk by its Hawaiian name, ‘io, see ECF No. 70-
 26; for clarity, the Court adopts the name used by the parties.
                                          12
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 13 of 34             PageID #:
                                    956



 804 (citing 16 U.S.C. § 1540(g)(1)(A)). There, the district court entered judgment

 in favor of the plaintiff after concluding defendant’s activities and planned project

 would harass bald eagles. See id. While the appeal was pending, FWS delisted

 bald eagles. See id. The Ninth Circuit therefore concluded the appeal was moot:

 “Now that the bald eagle has been delisted, nothing we decide can properly give

 the [plaintiff] the relief it sought” and “whatever might have been the case

 previously, [defendant] cannot violate the ESA regarding the bald eagle, regardless

 of any decision we render here.” Id.; see also Nat’l Wildlife Fed’n v. Burlington N.

 R.R., 23 F.3d 1508, 1511 (9th Cir. 1994) (noting that to obtain an injunction under

 the ESA, “[t]he plaintiff must make a showing that a violation of the ESA is at

 least likely in the future” (citation and footnote omitted)). The same reasoning

 applies here with regard to Plaintiff’s ESA claims regarding the Hawaiian hawk,

 rendering her request for injunctive relief moot.

       Plaintiff also requests a declaration that Defendants violated the ESA, but

 has not argued this distinguishes her case from Marina Point. See ECF No. 107 at

 1–2.9 Even if a request for an injunction is moot, an action can avoid mootness if a

 declaratory judgment could still provide effective relief. See Forest Guardians v.

 Johanns, 450 F.3d 455, 462–63 (9th Cir. 2006) (holding that, although the agency


 9
   Plaintiff instead notes the hawk is still listed as an endangered species under
 Hawai‘i law; however, her suit seeks redress for violations of the ESA—not any
 corresponding state law. See, e.g., ECF No. 67 ¶¶ 40, 101, 103.
                                          13
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 14 of 34             PageID #:
                                    957



 defendant undertook the only action plaintiffs sought, a declaration that the agency

 violated the ESA could provide effective relief by governing the agency’s actions

 going forward and prohibit it from continuing to violate the law). Still, because

 hawks have been delisted, Plaintiff has not shown how declaratory relief here

 would resolve a dispute with present and future consequences. See id. Thus, even

 assuming Plaintiff may seek declaratory relief in this action, but see Marina Point,

 566 F.3d at 804 (noting ESA citizens suits are only for the purpose of injunctive

 relief), any such relief would also be moot. See Ctr. for Envtl. Sci., Accuracy &

 Reliability v. Cowin, No. 1:15-CV-01852-LJO-BAM, 2016 WL 3196774, at *3

 (E.D. Cal. June 8, 2016) (recognizing an ESA plaintiff could seek relief under the

 Declaratory Judgment Act, but holding that form of relief was also moot after

 defendant ceased complained-of conduct). The Court also lacks the power to

 award declaratory relief because Plaintiff no longer has the requisite personal

 interest. See Bain v. Cal. Teachers Ass’n, 891 F.3d 1206, 1211 (9th Cir. 2018)

 (noting plaintiff must satisfy elements of standing at each stage of the litigation);

 see also Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003) (“Mootness can be

 characterized as the doctrine of standing set in a time frame: The requisite

 personal interest that must exist at the commencement of the litigation (standing)

 must continue throughout its existence (mootness).” (citation omitted)). A

 declaration that Defendants violated the ESA would not redress her alleged injury


                                           14
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 15 of 34               PageID #:
                                    958



 of diminished opportunity to see hawks at Manukā. See Mayfield v. United States,

 599 F.3d 964, 972 (9th Cir. 2010) (“[Defendants] will not be required to act in any

 way that will redress [Plaintiff’s] past injuries or prevent likely future injuries.”).10

       The Court therefore GRANTS summary judgment in favor of Defendants as

 to Plaintiff’s claims based on the Hawaiian hawk.11

 B.    Hawaiian Hoary Bat

       1.     Standing

       Defendants seek summary judgment in their favor because Plaintiff has not

 been injured. See ECF No. 97 at 6–8. Although at the hearing defense counsel

 claimed this was not a challenge to Plaintiff’s standing, the Court has an

 independent obligation to assess standing where, as here, a defendant contends a

 plaintiff has not in fact been injured. 12 The Court will therefore assess Plaintiff’s


 10
    Nor has Plaintiff argued that any of the “justiciability-saving exception[s]”
 apply here, which could render a case not moot even if the plaintiff would not have
 standing to bring it today. See Planned Parenthood of Greater Wash. & N. Idaho
 v. U.S. Dep’t of Health & Human Servs., 946 F.3d 1100, 1109 (9th Cir. 2020).
 11
    This includes any claim under the APA based on the hawk, which is also not
 viable on the merits for the reasons discussed below in Section III.B.2.a.
 12
    Defendants’ briefs argued Plaintiff could not show “injury,” but never argued
 that this meant she lacked standing. See, e.g., ECF No. 102 at 4 (arguing Plaintiff
 failed to show injury, which is an “essential element” of her ESA claim and that
 Plaintiff’s response that she has standing is “tangential[]” and “does not, in any
 way, discharge Plaintiff’s burden to show that she can prove the essential element
                                                                        (continued . . .)

                                            15
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 16 of 34                 PageID #:
                                    959



 Article III standing, i.e., whether she has demonstrated an injury in fact that is

 concrete and particularized, as well as actual or imminent, as opposed to

 conjectural or hypothetical. See Laidlaw, 528 U.S. at 180–81.

        The Court previously dismissed Plaintiff’s Complaint because she failed to

 plead an injury in fact. See ECF No. 63. In her initial Complaint, Plaintiff alleged

 only that she lives in Ka‘ū, the district where the Recycling Center was being built;

 has a strong interest in bats and hawks; and has observed the animals within the

 district. See id. at 9–10 . That was insufficient to establish that Plaintiff has “a

 connection to the area of concern sufficient to make credible the contention that

 [her] future life will be less enjoyable—that . . . she really has or will suffer in . . .

 her degree of aesthetic or recreational satisfaction—if the area in question remains

 or becomes environmentally degraded.” Ecological Rights Found. v. Pac. Lumber

 Co., 230 F.3d 1141, 1149 (9th Cir. 2000).




 (. . . continued)
 at issue here”). Injury to a plaintiff is not an element of a claim brought under the
 citizen complaint provision of the ESA. See 16 U.S.C. §§ 1540(g), 1538(a)(1)(B).
 Nor does the “zone-of-interests test . . . apply to [a] claim under the ESA’s citizen
 suit provision.” Friends of the Santa Clara River v. U.S. Army Corps of Eng’rs,
 887 F.3d 906, 920 n.11 (9th Cir. 2018) (citing Bennett v. Spear, 520 U.S. 154, 164
 (1997); 16 U.S.C. § 1540(g)). Injury to a plaintiff is, however, relevant to the
 standing analysis in environmental suits. See Friends of the Earth, Inc. v. Laidlaw
 Envtl. Servs. (TOC), Inc., 528 U.S. 167, 169 (2000).


                                             16
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 17 of 34             PageID #:
                                    960



         In her Amended Complaint,13 and in the evidence submitted in support of

 her motion for summary judgment, Plaintiff explains that she lives about 10 miles

 from the Recycling Center and about 11 miles from Manukā, a breeding and

 foraging habitat for bats. See Third Demoruelle Decl. ¶ 8; Pl. CSF ¶ 1. Manukā is

 less than a mile from the Recycling Center. See Pl. CSF ¶ 2. Plaintiff has used

 Manukā for religious and recreational activities since 1983, and plans to continue

 these activities in the future. See id. ¶ 1. For example, she and her husband use the

 walking trail, host picnics and parties, and at least three times per year participate

 in Baha’i religious activities there. See Third Demoruelle Decl. ¶¶ 12, 13, 16, 29.

 She chooses to engage in these activities at Manukā because it is the well-known

 habitat of Hawaiian hoary bats—and has even planned “bat watching” parties

 there. See id. ¶ 17. Still, because bats are less predictable than animals like whales

 or butterflies, Plaintiff does not usually go to Manukā intending to see them, but

 instead, feels lucky and joyful in observing this species incidental to her religious,

 recreational, or social activities and treasures these sightings. See id. ¶¶ 3, 19–20.

 She intends to continue these activities of observing bats and enjoying the presence

 of these species in their native habitat, and also sharing these experiences with

 friends and family to promote awareness and encourage them to take action to

 protect this species. See id. ¶¶ 9, 30. Plaintiff’s averments that she visited the


 13
      Defendants did not move to dismiss Plaintiff’s Amended Complaint.
                                           17
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 18 of 34               PageID #:
                                    961



 affected area in the past and that the alleged illegal taking of bats at the Recycling

 Center would impede her ability to see bats while engaging in future activities in

 the adjacent Manukā area, lessening the aesthetic and recreational value of that

 area, are sufficient to raise a triable issue that she has suffered an injury to a

 concrete and particularized interest. See Cantrell v. City of Long Beach, 241 F.3d

 674, 680 (9th Cir. 2001); Pac. Lumber, 230 F.3d at 1150–51.

       Defendants nonetheless argue Plaintiff cannot demonstrate injury because

 her testimony shows that the frequency of her bat sightings has not decreased since

 Defendants began work on the Recycling Center, meaning there has been no

 lessening of her ability to see these species nor evidence that her future enjoyment

 from sightings of these animals will or has been negatively affected. Defendants

 cite no authority to support their theory that a plaintiff in an environmental suit

 cannot show injury as a matter of law when she continues to utilize the area at

 issue and observe the species she alleges has been harmed by a defendant’s

 violation of environmental protection laws.14 Instead, in these suits in particular,

 “an increased risk of harm can itself be injury in fact sufficient for standing.” Pac.



 14
    Moreover, Plaintiff only conceded the rate of her hawk sightings has remained
 consistent, and disputes seeing any bats in the Manukā area since construction of
 the Recycling Center. See Pl. Resp. Defs. CSF ¶¶ 35–36; see also Third
 Demoruelle Decl. ¶ 6. Because Defendants do not object to Plaintiff’s declaration
 supplementing her deposition testimony, there is at least a factual dispute over the
 premise of Defendants’ argument that Plaintiff has not been injured.
                                            18
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 19 of 34                PageID #:
                                    962



 Lumber, 230 F.3d at 1151. A plaintiff need not demonstrate that she has already

 suffered injury; instead, she can obtain standing based on an injury that is

 “imminent, not conjectural or hypothetical.” Id. (citation omitted); see also Harris

 v. Bd. of Supervisors, 366 F.3d 754, 761–62 (9th Cir. 2004) (“The Supreme Court

 has consistently recognized that threatened rather than actual injury can satisfy

 Article III standing requirements. And this circuit recently confirmed that a

 concrete risk of harm to the plaintiffs is sufficient for injury in fact.” (alterations,

 citations, and internal quotation marks omitted)). As the Ninth Circuit explained in

 holding that a credible threat of harm is sufficient to constitute an actual injury for

 purposes of standing:

              The ability to challenge actions creating threatened
              environmental harms is particularly important because in
              contrast to many other types of harms, monetary compensation
              may well not adequately return plaintiffs to their original
              position. The extinction of a species, the destruction of a
              wilderness habitat, or the fouling of air and water are harms that
              are frequently difficult or impossible to remedy.

 Cent. Delta Water Agency v. United States, 306 F.3d 938, 950 (9th Cir. 2002).

       Plaintiff has, at the least, raised a material question of fact with respect to

 whether there is a substantial risk of harm based on a lessening of her aesthetic or

 recreational interest in Manukā as a result of Defendants’ actions. She bases her

 showing of threatened harm on evidence that construction during certain time

 periods should be avoided so as not to disturb the bat breeding and pupping season;

                                             19
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 20 of 34           PageID #:
                                    963



 that Defendants agreed to mitigate the risk of such interference to prevent any

 impact to these species; and that Defendants did not fulfill these stated mitigation

 measures. See, e.g., Pl. CSF ¶¶ 3–4.

       That Plaintiff has raised a material dispute sufficient to survive summary

 judgment is particularly so here, where her allegations and evidence pertain to

 Defendants’ interference with bat breeding and pupping—which suggests, as a

 matter of logic, that any diminishment in her ability to enjoy these species would

 be more noticeable as time progresses as opposed to being immediately apparent.

 See, e.g., ECF No. 97-3 at 3 (testifying she saw bat habitat trees on the ground

 during pupping season). Requiring Plaintiff to prove that the population of bats

 has actually been diminished confuses the jurisdictional standing inquiry with the

 merits questions in this case. See Cantrell, 241 F.3d at 682; Pac. Lumber, 230

 F.3d at 1152.

       In addition, Plaintiff contends Defendants began operating the Recycling

 Center without implementing other safety measures laid out in the FEIS, including

 those that would mitigate fire hazards given that fires indisputably occur at these

 facilities. See Pl. CSF ¶¶ 4, 28.15 This includes opening the Recycling Center


 15
    Defendants contend this is disputed; however, they cite only Plaintiff’s
 deposition testimony—none of which actually disputes this fact. See Defs. CSF ¶
 4.


                                          20
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 21 of 34              PageID #:
                                    964



 without firebreaks in place and without firefighting equipment. See id. ¶ 27;16

 compare ECF No. 70-31 at 3–7 (FEIS noting that fires do occur at these facilities

 and that biological impact could include fire hazards, which would be mitigated by

 the provision of fire-fighting equipment, including fire extinguishers and a water

 tank), with ECF No. 70-31 at 10 (letter from Fire Inspector reporting that a

 September 2019 investigation revealed no fire extinguishers or water tank on site

 despite FEIS providing that both shall be on site). Plaintiff attests that Defendants’

 lack of mitigation efforts to address a known fire hazard at the Recycling Center

 threatens to lessen the aesthetic and recreational value of the Manukā area she

 visits in close proximity to the Recycling Center. See Third Demoruelle Decl. ¶¶

 11, 15, 28. Plaintiff has raised a triable issue with regard to this risk and, with

 regard to this risk, Plaintiff’s continued sighting of bats in no way detracts from the

 actual injury of a credible threat of that harm. See Cent. Delta Water Agency, 306

 F.3d at 949–50 (agreeing with other circuits that have recognized that action

 creating a risk of environmental harm can be challenged before the potential harm

 occurs and citing favorably Mountain States Legal Foundation v. Glickman, 92


 16
    Defendants contend this fact is outside the scope of the Amended Complaint;
 however, Plaintiff alleged as much in that pleading. See ECF No. 67 ¶¶ 17, 42, 62.
 And, again, to dispute this fact they cite only: (a) Plaintiff’s testimony, none of
 which addresses fire preparedness, and (b) that federal and state agencies have not
 alleged violations of the ESA or failure to comply with the FEIS, which at most
 would raise a triable issue regarding whether they were actually in compliance
 with fire mitigation measures set forth in the FEIS. See Defs. CSF ¶ 27.
                                            21
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 22 of 34           PageID #:
                                    965



 F.3d 1228, 1234–35 (D.C. Cir. 1996), which held that an increased risk of wildfire

 from certain logging practices constitutes injury in fact); cf. Rosboro Lumber, 50

 F.3d at 786 (“Nowhere does Congress indicate that a plaintiff’s standing to enjoin

 such grave threats [under the ESA] is contingent upon a showing of past injury [to

 the protected species].” (footnote omitted)); Marbled Murrelet v. Babbitt, 83 F.3d

 1060, 1064 (9th Cir. 1996), as amended (June 26, 1996) (“In this circuit, we have

 repeatedly held that an imminent threat of future harm [to the protected species] is

 sufficient for the issuance of an injunction under the ESA.” (citations omitted)).

       The Court therefore concludes Plaintiff has come forward with sufficient

 evidence to survive summary judgment on the issue of standing.

       2.     Merits

       Plaintiff primarily asks the Court to conclude that Defendants have violated

 Section 9 of the ESA, which makes it unlawful to “take any [endangered] species

 within the United States.” 16 U.S.C. § 1538(a)(1)(B). But Plaintiff also purports

 to seek other forms of relief, including under the APA and for other violations of

 the ESA. The Court will address the merits of these latter claims first, both of

 which can quickly be dispensed with in Defendants’ favor. The Court will then

 turn to the primary issue in this case—whether Defendants violated Section 9 of

 the ESA with regard to Hawaiian hoary bats—which, after careful consideration,

 the Court concludes cannot be resolved in either parties’ favor at this juncture.


                                          22
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 23 of 34           PageID #:
                                    966



              a.    Violation of the Administrative Procedure Act

       Aside from alleging violations of the ESA, Plaintiffs’ Amended Complaint

 alleges Defendants also violated the APA. Such claims are not viable for two

 reasons.17 First, Defendants are county officials and none acted in the capacity of a

 federal agency, rendering the APA inapplicable. See 5 U.S.C. § 701(b)(1)

 (defining “agency” as “each authority of the Government of the United States”);

 see also Gilliam v. Miller, 973 F.2d 760, 764 (9th Cir. 1992) (holding plaintiffs

 failed to state claim under APA because defendant took action in his capacity as a

 state officer, rendering the APA inapplicable). Second, the APA applies only

 where there is “no other adequate remedy in a court,” 5 U.S.C. § 704, and because

 the ESA provides a citizen suit remedy for the claims Plaintiff brings here, she

 cannot bring additional claims under the APA. See W. Watersheds Project v.

 Kraayenbrink, 632 F.3d 472, 496–97 (9th Cir. 2011); 16 U.S.C. § 1540(g)(1)(A).

 Plaintiff also does not object—and effectively conceded at the hearing that her

 claims under the APA are without merit. See ECF No. 107 at 2–4 (arguing only

 that the Court should consider evidence outside the administrative record). The

 Court therefore GRANTS summary judgment in Defendants’ favor as to any claim

 under the APA.



 17
    Neither party specifically addressed Plaintiff’s APA claims, and so the Court
 also requested supplemental briefing on this topic. See ECF No. 104.
                                          23
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 24 of 34          PageID #:
                                    967



             b.    Failure to Apply for an Incidental Take Permit under
                   Section 10 of the ESA

       Plaintiff’s second claim for relief alleges Defendant Simeon (“DPW

 Defendant”) violated the ESA by failing to obtain FWS approval on certain permit

 applications for the Recycling Center project. To the extent Plaintiff contends

 DPW Defendant violated the ESA by failing to seek an incidental take permit

 (“ITP”) from FWS and develop a corresponding Habitat Conservation Plan

 (“HCP”) or require DEM to do so,18 any such claim fails.

       If a proposed action constitutes a take under Section 9 of the ESA, a party

 may apply for an ITP under Section 10. See 16 U.S.C. § 1539(a)(1)(B). If FWS

 grants the ITP, the party can proceed with the proposed activity despite the taking

 of an endangered species. See id. The Ninth Circuit has made clear, though, “that

 pursuing an ITP is not mandatory and a party can choose whether to proceed with


 18
    Neither party offers much explanation or clarity regarding the precise basis for
 Plaintiff’s second claim; however, it appears that Plaintiff is objecting to DPW
 Defendant’s decision not to seek or require an ITP—and so the Court interprets
 this claim as such. See, e.g., Pl. CSF ¶ 24; ECF No. 70-28 at 2–3 (noting, as
 allegedly problematic, that DPW applications for Grading and Grubbing permits
 on land within the County of Hawai‘i do not require applicant to obtain Section 10
 ITP or State Incidental Take License, nor require compliance with Section 7 of the
 ESA). Plaintiff does not explain how Section 7 applies here nor has she submitted
 any evidence of a federal nexus with the Recycling Center project, e.g., that it
 required federal approval, permits, or funding. See Ariz. Cattle Growers’ Ass’n v.
 U.S. Fish & Wildlife, Bureau of Land Mgmt., 273 F.3d 1229, 1238 (9th Cir. 2001)
 (“Section 7 of the Act imposes an affirmative duty to prevent violations of Section
 9 upon federal agencies” that “extends to ‘any action authorized, funded, or carried
 out by such agency[.]’” (quoting 16 U.S.C. § 1536(a)(2)).
                                          24
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 25 of 34             PageID #:
                                    968



 the permitting process.” Defs. of Wildlife v. Bernal, 204 F.3d 920, 927 (9th Cir.

 2000) (citation omitted). The risk, of course, is that if a party does not obtain an

 ITP from FWS and its activity takes an endangered species, it is subject to

 penalties. See 16 U.S.C. § 1540. “Thus a party may proceed without a permit, but

 it risks civil and criminal penalties if a ‘take’ occurs.” Bernal, 204 F.3d at 927

 (holding district court did not err in concluding defendant was not required to seek

 an ITP). DPW Defendant here was not required to seek an ITP, meaning any

 failure to do so is not itself a violation of the ESA. See id. And at the hearing,

 Plaintiff conceded that DPW Defendant is not required to obtain an ITP. The

 Court therefore GRANTS summary judgment in DPW Defendant’s favor as to any

 claim he violated the ESA by failing to apply for and obtain an ITP under Section

 10, or require DEM do so.19


 19
    Notably, at least one district court concluded a project would take a listed
 species in violation of Section 9 and therefore granted injunctive relief
 conditioning defendants’ ability to resume the project on their application for and
 obtaining of an ITP. See Animal Welfare Inst. v. Beech Ridge Energy LLC, 675 F.
 Supp. 2d 540, 580 (D. Md. 2009). Whether this Court may order similar relief
 here depends both on the merits of Plaintiff’s Section 9 claim and, if necessary,
 any later assessment of appropriate equitable relief. In light of Plaintiff’s
 representation at the hearing about a potential “phase 2” of construction at the
 Recycling Center, such relief may be appropriate. But because the parties’ briefs
 focus only on whether Plaintiff has shown Defendants violated the ESA rather than
 Plaintiff’s entitlement to an injunction—e.g., Defendants have not argued Plaintiff
 cannot “make a showing that a violation of the ESA is at least likely in the
 future”—the Court need not address Plaintiff’s entitlement to injunctive relief at
                                                                        (continued . . .)

                                           25
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 26 of 34           PageID #:
                                    969



              c.    Violation of Section 9 of the ESA

       As discussed above, Section 9 of the ESA prohibits the “take” of an animal

 that is listed as an endangered species. See 16 U.S.C. § 1538(a)(1)(B). A species

 is “endangered” and protected by the ESA if it is listed by the Secretary of FWS

 pursuant to 16 U.S.C. § 1533, and the Hawaiian hoary bat is listed as endangered.

 See 50 C.F.R. § 17.11 (citing 35 Fed. Reg. 16047 (Oct. 13, 1970)). Under the

 ESA, to “take” means “to harass, harm, pursue, hunt, shoot, wound, kill, trap,

 capture, or collect, or to attempt to engage in any such conduct.” 16 U.S.C. §

 1532(19). Plaintiff here contends Defendants Kucharski and Goodale (“DEM

 Defendants”) have or will “harass” or “harm” bats. The implementing regulations,

 50 C.F.R. § 17.3, further define these terms:

              Harass . . . means an intentional or negligent act or omission
              which creates the likelihood of injury to wildlife by annoying it
              to such an extent as to significantly disrupt normal behavioral
              patterns which include, but are not limited to, breeding, feeding,
              or sheltering[.]

              Harm . . . means an act which actually kills or injures wildlife.
              Such act may include significant habitat modification or
              degradation where it actually kills or injures wildlife by


 (. . . continued)
 this time. Burlington N. R.R., 23 F.3d at 1511 (citation and footnote omitted); see
 also Wishtoyo Found. v. United Water Conservation Dist., No. CV 16-3869-DOC
 (PLAx), 2017 WL 6940510, at *20–21 (C.D. Cal. Dec. 1, 2017) (noting that,
 although enforcement of ESA is forward-looking, past actions are relevant in
 determining whether future takings are reasonably likely to occur).

                                          26
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 27 of 34              PageID #:
                                    970



              significantly impairing essential behavioral patterns, including
              breeding, feeding or sheltering.

 “Harm” may be indirect and prospective, e.g., in the form of habitat modification;

 however, habitat modification alone may not constitute harm unless it actually kills

 or injures wildlife. See Ariz. Cattle Growers’ Ass’n, 273 F.3d at 1237–38. Thus,

 although habitat modification may not itself be a “take” under Section 9, see id.,

 “habitat modification that is reasonably certain to injure an endangered species by

 impairing their essential behavioral patterns satisfie[s] the actual injury

 requirement and [is] sufficient to justify a permanent injunction.” Bernal, 204 F.3d

 at 925; see also Rosboro Lumber, 50 F.3d at 784 (“So long as some injury to

 wildlife occurs, either in the past, present, or future, the injury requirement of the

 Secretary’s new definition [of harm] would be satisfied.”).

                     1.     Harass

       Although Plaintiff contends DEM Defendants have harassed the bats, see,

 e.g., ECF No. 67 ¶ 17; ECF No. 70-1 at 37; Third Demoruelle Decl. ¶ 11, DEM

 Defendants’ briefing does not address this form of take nor move for summary

 judgment in their favor on this issue.20 Summary judgment in DEM Defendants’

 favor on this issue is thus inappropriate. But neither is it appropriate in favor of



 20
    See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (noting that pro se
 pleadings are construed more liberally than those drafted by attorneys, affording
 the pro se plaintiff the benefit of the doubt).
                                           27
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 28 of 34            PageID #:
                                    971



 Plaintiff. Although she raises the issue, she offers no argument or analysis. See

 ECF No. 70-1 at 37. The Court does not marshal evidence or manufacture

 arguments for parties, cf. Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994), and

 so cannot grant judgment as a matter of law for Plaintiff based only on a bare

 assertion.

                    2.     Harm

       DEM Defendants argue Plaintiff cannot demonstrate harm as a matter of law

 because: (1) she admitted she never saw dead bats at the Recycling Center; (2) her

 rate of sighting bats has remained consistent even after the Recycling Center

 construction began; and (3) no federal or state agency has brought an enforcement

 action alleging that DEM Defendants are not complying with the terms of the FEIS

 or violated the ESA. The Court concludes that, viewing the evidence in the light

 most favorable to Plaintiff, summary judgment in DEM Defendants’ favor is

 unwarranted.

       Plaintiff has raised a triable issue regarding whether bats use or occupy any

 portion of the Recycling Center site. There is evidence that bats have been

 observed in the project vicinity, and have the potential to be in and fly through the

 project area. See ECF No. 70-11 at 1–2; ECF No. 99-2 at 73–75. DEM

 Defendants also conceded they knew bats were in the general area, see ECF No.

 70-11 at 3, and Plaintiff submitted evidence demonstrating that historic and current


                                          28
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 29 of 34           PageID #:
                                    972



 distribution of the bat includes the Recycling Center site, see Pl. CSF ¶ 16.21 In

 addition, the FEIS recognized that “[a] small amount of habitat for native birds and

 a bat will be removed as part of the project.” See ECF No. 70-17 at 2 (emphasis

 added). And, while habitat impact alone is not actionable under the ESA, the

 record here offers evidence that engaging in construction during certain time

 periods risked disturbing bat breeding and pupping season (if completed between

 April and August). See, e.g., ECF No. 70-11 at 2; ECF No. 70-17 at 1–2. In light

 of this, the FEIS set forth certain mitigation measures, such as not completing any

 land clearing from April through August. See ECF No. 70-17 at 1–2. The FEIS

 thus represented that impacts to this endangered species would be avoided by

 conducting construction at appropriate times and after undertaking appropriate

 precautionary measures. See id.; see also ECF No. 70-31 at 9. There is additional

 evidence that, if trees higher than 15 feet were cleared during pupping season,

 young bats could be killed because they would be unable to fly or leave. See ECF


 21
    Defendants object to the admissibility of this map, but cite no specific rule of
 evidence or legal principle under which the map is inadmissible. See Defs. CSF ¶
 16. The Court therefore will not guess at what specific objection Defendants
 attempt to raise. The Court notes, however, that Plaintiff represents that the map is
 from the Recovery Plan for the Hawaiian Hoary Bat published by FWS. See ECF
 No. 70-8 at 1; see also Fed. R. Evid. 803(8) (public records can be non-hearsay);
 Fed. R. Evid. 902(5) (publication purporting to be issued by a public authority is
 self-authenticating). And, significantly, Defendants previously argued in this case
 that a different FWS document could be judicially noticed because it was not
 subject to reasonable dispute. See ECF No. 43 at 11 n.1.

                                          29
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 30 of 34           PageID #:
                                    973



 No. 99-2 at 73–75. The FEIS, in turn, recognizes the site is “dominated” by 10 to

 20 feet ‘ōhi‘a trees, with some even larger, see ECF No. 70-15, and Plaintiff

 reports (without objection from DEM Defendants) that trees removed in March and

 April were over 15 feet, see ECF Nos. 70-8, 70-16; see also ECF No. 97-3 at 3 (“I

 saw trees that were bat habitat laying on the ground at the point in time when

 young pups are nursing on their mothers”).

       Despite all this, it is undisputed that construction on the site began in March

 2019 and concluded sometime before August 2019. See Pl. CSF ¶¶ 4, 20, 29.

 Evidence shows that 24% of the project was completed by the end of March, with

 line items indicating 0% of one type of “Clear and Grub,” 100% of another type of

 “Clear and Grub,” and 90% of “Grading: Excavation” were completed in March.

 See ECF No. 70-21; Pl. CSF ¶ 18. That DEM Defendants hired an individual to

 survey the site months later in May 2019—after Plaintiff notified them of her

 intention to file a citizen suit under the ESA—is of no moment, particularly when

 Plaintiff submitted evidence that questions that person’s stated credentials and

 therefore his credibility. See Pl. CSF ¶¶ 25–26. In addition, it is also undisputed

 that, despite the FEIS statement that bat pupping and breeding seasoning would not

 be interfered with, DEM Defendants permitted construction to continue into April,

 evidenced by Plaintiff’s undisputed contention that she observed violations of the

 FEIS mitigation measures on April 19, 2019 and observed large trees with fresh


                                          30
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 31 of 34               PageID #:
                                    974



 green leaves piled around the construction site on April 27, 2019 in the precise

 habitat where bat pups are known to reside. See id. ¶¶ 3–4, 21–22;22 see also ECF

 No. 97-3 at 3.

       As discussed above, it is also undisputed that DEM Defendants have

 operated the Recycling Center without the stated fire hazard mitigation measures

 set forth in the FEIS, including by failing to have extinguishers and a water tank on

 site. See Pl. CSF ¶¶ 3–4, 27. This despite it being undisputed that fires occur at

 these facilities. See id. ¶ 28. Particularly in light of this evidence raising triable

 issues that the FEIS has, indeed, been violated, DEM Defendants’ only evidence

 cited in dispute—that no agency has enforced a FEIS violation—is insufficient to

 justify judgment in their favor.23


 22
     DEM Defendants offer, in response, evidence that no agency brought an
 enforcement action for failing to comply with the terms of the FEIS. See, e.g.,
 Defs. CSF ¶¶ 3, 21. But this does not necessarily dispute evidence tending to show
 a violation of the FEIS actually occurred. Elsewhere DEM Defendants do not even
 dispute Plaintiff’s contention that the FEIS mitigation measures were not followed.
 See Defs. CSF ¶ 4 (responding to Plaintiff’s contention that no nest check occurred
 and that other FEIS mitigation efforts were not undertaken by citing Plaintiff’s
 deposition testimony about how often she has seen hawks and bats since
 construction began).
 23
    DEM Defendants’ reliance on evidence that no agency has brought enforcement
 actions for ESA violations and their argument that enforcement of the ESA rests
 exclusively with certain federal and state agencies also misses the mark. See ECF
 No. 97 at 10. Plainly, Congress also empowered individuals to seek to enforce the
                                                                      (continued . . .)


                                            31
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 32 of 34             PageID #:
                                    975



       DEM Defendants object that Plaintiff has no direct evidence of any dead

 bats24 on the site, but cite no authority that direct evidence is necessary to survive

 summary judgment on a Section 9 claim. See Greenpeace Found., Ctr. for

 Biological Diversity v. Mineta, 122 F. Supp. 2d 1123, 1134 (D. Haw. 2000) (noting

 that circumstantial evidence can be the basis for a finding of adverse habitat

 modification). In Mineta, for example, the court denied summary judgment

 regarding an alleged take of monk seals related to lobster fishing based on

 circumstantial evidence that the removal of lobsters would result in an adverse

 habitat modification. See id. at 1133–35. There was no conclusive evidence that

 lobster comprised a significant and essential portion of the monk seal diet; instead,

 the role of lobster in the monk seal diet was a question of fact that precluded

 summary judgment in favor of either party on the Section 9 claim. See id. So, too,

 here, where material questions of fact exist regarding whether there has been

 habitat modification reasonably certain to injure bats, including by impairing



 (. . . continued)
 protections of the ESA by enabling them to bring citizen suits such as this one.
 Again, while this evidence may ultimately be relevant and reason not to grant
 Plaintiff’s motion, it does not justify granting judgment in DEM Defendants’ favor.
 24
    At the hearing, counsel for Defendants claimed that Plaintiff must prove a take
 has already occurred because threatened harm is insufficient. Not so. See, e.g.,
 All. for the Wild Rockies v. U.S. Dep’t of Agric., 772 F.3d 592, 605 (9th Cir. 2014)
 (“A take may involve a past or current injury, or the prospect of an imminent threat
 of harm to a protected species.” (citation omitted)).
                                           32
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 33 of 34             PageID #:
                                    976



 behaviors like breeding, nesting, and pupping. See Bernal, 204 F.3d at 925; see

 also Rosboro Lumber, 50 F.3d at 788 (reversing grant of summary judgment where

 disputed facts remained as to whether proposed plan to harvest timber was

 reasonably certain to injure a pair of endangered owls by significantly impairing

 their essential behavioral patterns, including breeding, feeding, and sheltering).

 Particularly relevant here, DEM Defendants repeatedly acknowledged based on

 FWS guidance that certain activity should not occur to avoid impact to these

 protected species, and then engaged in that activity nonetheless. Compare All. for

 the Wild Rockies, 772 F.3d at 605 (affirming grant of summary judgment in favor

 of defendant because, although defendant’s own reports acknowledged a certain

 type of helicopter hazing could cause significant disruption to grizzly bear

 behavioral patterns, there was no evidence showing defendant’s conduct

 constituted that type of hazing). DEM Defendants also acknowledged that, once

 operational, certain mitigation efforts should be in place to prevent fire hazards that

 could otherwise reduce the quality of area habitat, but have not undertaken those

 efforts.25 Because disputed facts remain as to whether DEM Defendants’

 construction and operation of the Recycling Center has or is reasonably certain to


 25
    Because DEM Defendants offered no argument or evidence in response to
 Plaintiff’s argument concerning fire hazards, the Court concludes Plaintiff has at
 least raised a triable issue regarding whether this amounts to more than a mere
 potential injury to bats that would not be actionable. See Rosboro Lumber, 50 F.3d
 at 784–85.
                                           33
Case 1:19-cv-00269-JAO-RT Document 115 Filed 05/29/20 Page 34 of 34                      PageID #:
                                    977



 injure bats, including by impairing the bat’s essential behavioral patterns, summary

 judgment is not appropriate in favor of either party. The Court therefore DENIES

 both parties’ motions for summary judgment on this issue.

                                    IV.    CONCLUSION

        For the foregoing reasons, the Court DENIES Plaintiff’s Motion for

 Summary Judgment. The Court GRANTS IN PART Defendants’ Motion for

 Summary Judgment with respect to Plaintiff’s claims related to Hawaiian Hawks

 and for violations of the APA and Section 10 of the ESA, and otherwise DENIES

 Defendants’ Motion for Summary Judgment. Thus, all that remains for trial is

 Plaintiff’s Section 9 claim with regard to the Hawaiian Hoary Bat against DEM

 Defendants.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawai‘i, May 29, 2020.




 Civil No. 19-00269 JAO-RT, Demoruelle v. Kucharski, et al., ORDER DENYING PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT AND GRANTING IN PART AND DENYING IN PART DEDENDANTS’ MOTION
 FOR SUMMARY JUDGMENT

                                                34
